DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment, filed 8/2/2021, in which claims 9, 15 and 21-23 were cancelled, and claims 1, 5 and 11 were amended.  Claims 1, 3, 5-8, 10-14 and 16-20 are pending.  
Applicant’s arguments have been thoroughly reviewed, but are not persuasive for the reasons that follow.  Any rejections and objections not reiterated in this action have been withdrawn.  This action is FINAL.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 5/9/2018 is acknowledged.
The restriction between Group I and Groups II and III was withdrawn in the Office action mailed 4/28/2020.  The restriction between Group I/II/III and Group IV is maintained.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/9/2018.
Claims 1, 3, 5-8, 10-14, 16 and 17 are under consideration.

Specification
The disclosure is objected to because of the following informalities:
.
Appropriate correction is required.

Response to Arguments - Specification
Applicant's arguments filed 8/2/2021 have been fully considered but they are not persuasive. Paragraph [0034] has not been amended, and no specific remarks traversing the objection are present in the reply.  Thus, the objection to paragraph [0034] of the specification is maintained.

Claim Interpretation
The phrase “mutated wild type” is interpreted as being directed to a mutated protein that is no longer wild type.

Claim Objections
Claims 1, 5 and 11 are objected to because of the following informalities:  the phrase “mutated wild type” should be amended to delete the phrase “wild type” in all occurrences.  Once the sequence has been mutated, it is no longer wild type.  Thus, the descriptor “wild type” I unnecessary.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a new rejection, necessitated by the amendment filed 8/2/2021:
Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 depends from claim 5 and recites, “further comprising contacting the cell with a compound and determining whether the compound affects the Type 1 collagen synthesis.”  Claim 5 recites, contacting the cell with a compound; and determining whether the compound affects the Type I collagen synthesis.”  Thus, the steps recited in claim 8 are already present in independent claim 5, and claim 8 does not further limit the method of claim 5.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments - 35 USC § 112
The rejection of claims 9, 15 and 21-23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is moot in view of Applicant’s cancellation of the claims.
The rejection of claims 1, 3, 5-8, 10-14, 16 and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment to the 
The rejections of claims 21-23 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, are moot in view of Applicant’s cancellation of the claims in the reply filed 8/2/2021.
The rejections of claims 9 and 15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are moot in view of Applicant’s cancellation of the claims in the reply filed 8/2/2021.
	The rejections of claims 1, 3, 5-8, 10-14, 16 and 17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, have been withdrawn in view of Applicant’s amendment to the claims in the reply filed 8/2/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8, 10-14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (WO 2016/152882 A1, as evidenced by the machine translation, printed as pages 1-19, priority document JP 2015-057688, printed as pages 1/31-31/31, filed March 20/2015, and .
Regarding claims 5, 6, 8, 10, 11, 12 and 16, Tanaka et al teach the construction of a DNA vector comprising a nucleic acid sequence in which sequence encoding GFP was inserted into the coding sequence of type 1 collagen, specifically collagen a1(I) (e.g., paragraph bridging pages 14-15; Fig. 1).  Tanaka et al teach the introduction of the vector into NIH 3T3 cells and fluorescence imaging to demonstrate that the insertion of GFP into collagen a1(I) results in the formation of a triple-helical structure and accumulation of extracellular green fluorescence (e.g., page 16, 4th paragraph; Fig. 4).  Thus, the fluorescent tag does not interfere with natural assembly of Type 1 procollagen.  Tanaka et al teach introducing the vector into a cell for screening drugs, where the cell is contacted with a test substance (compound), and determining whether the compound affects the Type 1 collagen synthesis (e.g., paragraph bridging pages 12-13; page 13, 2nd full paragraph; page 17, last paragraph to the paragraph bridging pages 18-19).  Tanaka et al teach that the type of fluorescent protein fused to the collagen protein is not limited and may include any fluorescent protein that imparts fluorescence, and fluorescent proteins of different colors (e.g., page 7, 2nd full paragraph).  
Regarding claims 7 and 13, Tanaka et al teach the method where the fluorescence detection is a kinetic analysis of extracellular secretion of the fusion protein, intracellular 
Regarding claim 14, Tanaka et al teach the method further comprising contacting the cell with a test substance (compound) and using fluorescence microscopy to determine whether the compound affects extracellular secretion of the fusion protein, intracellular transport of the fusion protein, or analysis of collagen fusion protein processing by the cell (e.g., paragraph bridging pages 12-13; page 13, 1‘ and 2™ full paragraphs; paragraph bridging pages 13-14).
Regarding claim 17, Tanaka et al teach the method further comprising using fluorescence microscopy on a cell not contacted with the test substance, so it can be judged that the test substance is effective (e.g., paragraph bridging pages 13-14).
Tanaka et al do not teach the method further comprising inserting a second gene comprising DNA encoding collagen a2(I) tagged with a second fluorescent tag, where the second fluorescent tag fluoresces with a different color than the first fluorescent tag of Tanaka et al and does not interfere with the natural assembly of Type 1 procollagen.  
Kamel et al teach stably introducing, into MLO-A5 or MEF animal cells, a nucleic acid encoding a fusion protein in which GFP or mCherry is placed in the pro-α2(I) N-terminus, and fluorescence imaging of live cells is conducted to show the assembly of a collagen fiber network (e.g., Abstract, 2nd paragraph).  Kamel et al teach that the expressed α2(I) chains could be co-immunoprecipitated with α1(I) chains from conditioned media or salt extracts of the extracellular matrix (ECM), suggesting heterotrimer formation (e.g., Abstract, 2nd paragraph).  Kamel et al teach it is within the skill of the art to carry out dual imaging of two different fluorescent labels in the cell cultures, where the two labels are red collagen and green collagen (e.g., Abstract, 2nd paragraph).  Kamel et al teach that the labeled collagen can be used to better understand the st paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tanaka et al to include a step of inserting a gene comprising DNA encoding a collagen a2(I) fused with an N-terminal fluorescent protein, and imaging the fluorescent protein as taught by Kamel et al, because Tanaka et al teach it is within the ordinary skill in the art to use a similar construct for monitoring collagen trimer assembly and to use fluorescent proteins of different colors, and Kamel et al demonstrate that two different color fluorescent collagen proteins can be imaged in a single cell culture.  Thus, one would have expected to be able to combine the two fluorescent proteins according to the methods taught by Tanaka et al, and that each fluorescent protein would be capable of assembling into Type 1 collagen.  One would have made such a modification in order to predictably detect Type 1 collagen formation in the cells using both fluorescent tags to determine the effect of a test substance on Type 1 collagen formation.  
One would have been motivated to make such a modification in order to receive the expected benefit of better understanding the formation of collagen as taught by Kamel et al based upon the imaging of collagen a1(I) and collagen a2(I) in the context of drug screening.  

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (WO 2016/152882 A1, as evidenced by the machine translation, printed as pages 1-19, priority document JP 2015-057688, printed as pages 1/31-31/31, filed March 20/2015, and the machine translation of the priority document, printed as pages 1/27-27/27; see the entire reference, all page numbering in the rejection refers the machine translation of the WO document, each cited .
Regarding claims 1 and 3, Tanaka et al teach the construction of a DNA vector comprising a nucleic acid sequence in which sequence encoding GFP was inserted into the coding sequence of type 1 collagen, specifically collagen a1(I) (e.g., paragraph bridging pages 14-15; Fig. 1).  Tanaka et al teach the introduction of the vector into NIH 3T3 cells and fluorescence imaging to demonstrate that the insertion of GFP into collagen a1(I) results in the formation of a triple-helical structure and accumulation of extracellular green fluorescence (e.g., page 16, 4th paragraph; Fig. 4).  Thus, the fluorescent tag does not interfere with natural assembly of Type 1 procollagen.  Tanaka et al teach introducing the vector into a cell for screening drugs, where the cell is contacted with a test substance (compound), and determining whether the compound affects the Type 1 collagen synthesis (e.g., paragraph bridging pages 12-13; page 13, 2nd full paragraph; page 17, last paragraph to the paragraph bridging pages 18-19).  Tanaka et al teach that the type of fluorescent protein fused to the collagen protein is not limited and may include any fluorescent protein that imparts fluorescence, and fluorescent proteins of different colors (e.g., page 7, 2nd full paragraph).  
Tanaka et al do not teach the method further comprising inserting a second gene comprising DNA encoding collagen a2(I) tagged with a second fluorescent tag, where the second fluorescent tag fluoresces with a different color than the first fluorescent tag of Tanaka et al and does not interfere with the natural assembly of Type 1 procollagen.  Tanaka et al do not teach the 
Kamel et al teach stably introducing into an animal cell, which is a MLO-A5 or MEF cell, a nucleic acid encoding a fusion protein in which GFP or mCherry is placed in the collagen pro-α2(I) N-terminus, and fluorescence imaging live cells to show the assembly of a collagen fiber network (e.g., Abstract, 2nd paragraph).  Kamel et al teach that the expressed collagen α2(I) chains could be co-immunoprecipitated with collagen α1(I) chains from conditioned media or salt extracts of the extracellular matrix (ECM), suggesting heterotrimer formation (e.g., Abstract, 2nd paragraph).  Kamel et al teach it is within the skill of the art to carry out dual imaging of two different fluorescent labels in the cell cultures, where the two labels are red collagen and green-collagen (e.g., Abstract, 2nd paragraph).  Kamel et al teach that the labeled collagen can be used to better understand the process by which collagen trimers are assembled into fibrils and larger collagen fibers (e.g., Abstract, 1st paragraph).
Stefanovic teaches that the expression of Type 1 collagen is excessive in fibrosis (e.g., column 1, lines 21-30).  Stefanovic teaches compounds that interfere with Type 1 collagen synthesis (e.g., column 1, lines 30-57; Example 1; Table 1).  Stefanovic teaches that testing a compound for the ability to inhibit collagen production in primary human lung culture fibroblasts involved the analysis of both COLα1(I) and COLα2(I), which form Type 1 collagen, by western blot (e.g., Example 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tanaka et al to include a step of inserting a gene comprising DNA encoding a collagen a2(I) fused with an N-terminal fluorescent protein, and imaging the fluorescent protein as taught by Kamel et al, because Tanaka et al teach 
One would have been motivated to make such a modification in order to receive the expected benefit of better understanding the formation of collagen as taught by Kamel et al in the presence of the test substances of Tanaka et al, based upon the imaging of collagen a1(I) and collagen a2(I) in the context of drug screening.  Further, one would have been motivated to 

Response to Arguments - 35 USC § 103
The rejection of claim 21 under 35 U.S.C. 103 as being unpatentable over Tanaka et al (WO 2016/152882 A1, as evidenced by the machine translations, in view of Kamel et al and Stefanovic is moot in view of Applicant’s cancellation of the claim in the reply filed 8/2/2021.
The rejection of claims 22 and 23 under 35 U.S.C. 103 as being unpatentable over Tanaka et al (WO 2016/152882 A1, as evidenced by the machine translations, in view of Kamel et al is moot in view of Applicant’s cancellation of the claims in the reply filed 8/2/2021.
With respect to the new rejections presented above, Applicant's arguments filed 8/2/2021 have been fully considered but they are not persuasive.
The response asserts that Tanaka does not teach a drug screening process that monitors collagen trimer assembly.  The response asserts that Tanaka’s process monitors cleavage of an artificial collagen a1(I) protein to determine whether a compound is therapeutic.  The response notes that first and second constructs were produced by Tanaka et al as shown in Figures 1 and 3, respectively.  The response notes that the construct of Figure 3 results in cleavage of both N- and C-terminal fluorescent tags, which means there would be no fluorescent tag attached to any collagen proteins.  The response asserts that Tanaka uses the cleavage sites to determine whether there is therapeutic activity for a compound.  The response cites the first full paragraph of page 14, which is reproduced here.
For example, as shown in Examples, when hepatic fibrosis hepatic stellate cells into which a collagen fusion protein in which EGFP is inserted in collagen protein and m‐Cherry is inserted in C‐proprotein is used, the candidate substance When not contacted, yellow fluorescence consisting of fluorescence of EGFP and 

Thus, the response asserts that the cleavage of the C-proprotein containing mCherry indicates that the drug is effective.  The response asserts that if yellow fluorescent protein is secreted, this means that the drug is ineffective.  The response asserts that it would not have been obvious to modify Tanaka by inserting a gene encoding collagen a2(I) fused with an N-terminal fluorescent protein, and imaging the fluorescent protein as taught by Kamel, because Tanaka’s process does not investigate collagen synthesis where collagen a1(I) and a2(I) combine to form Type I collagen.  The response asserts that there is no suggestion in the cited references that adding Kamel’s N-terminus fluorescent-tagged collagen a2(I) protein in Tanaka’s process would teach anything at all about a drug’s efficacy, because Tanaka’s screening process involves cleaving the mCherry portion rather than monitoring Type 1 collagen formation.
	These arguments are not found persuasive. Example 1 discloses the construction of a vector where GFP coding sequence is inserted into the coding sequence of collagen a1(I), and the coding sequence of GFP is appended to the 3’ end such that it would be expressed at the C-terminus of the collagen a1(I) polypeptide (e.g., paragraph bridging pages 14-15; Fig. 1). This is the vector that is used in the screening method of the Examples (e.g., page 17, last paragraph to the paragraph bridging pages 17-18).  In unactivated hepatic stellate cells, the green fluorescence is indicative of normal processing and secretion of the collagen protein (e.g., page 17, last nd paragraph).  This is summarized at the first full paragraph of page 14 in the sentence, “On the other hand, when a candidate substance having a therapeutic effect is brought into contact, C‐proprotein into which m‐Cherry is inserted is cleaved, the collagen protein into which EGFP is inserted is normally secreted outside the cell, green fluorescence is observed.”  Tanaka et al specifically teach that the construct of Example 1 and Figure 1 results in green fluorescence when the collagen protein forms a triple-helical structure that accumulates extracellularly (e.g., page 16, last full paragraph).  The second vector to which Applicant refers, where a fluorescent protein is cleaved from the N-terminus and C-terminus, is not used in the screening assays.  
	The response asserts that Tanaka’s drug screening process is so highly-engineered there is no way to predict whether Kamel’s N-terminus fluorescent-tagged collagen A2(I) protein would fold with Tanaka’s dual fluorescent-tagged artificial collagen a1(I) protein into a Type 1 collagen triple helix.
This argument is not found persuasive.  The claims state, “wherein the first fluorescent tag and the second fluorescent tag do not interfere with natural assembly of Type 1 procollagen.”  There is no requirement for the fluorescently tagged collagen proteins to assemble with each other.  The proteins are present in cells that also express proteins from the endogenous collagen genes.  Both Tanaka et al and Kamel et al provide evidence that the expressed, fluorescently 
	The response asserts that the art does not provide a predictable answer to whether introducing Kamel’s N-terminus fluorescent-tagged collagen a2(I) protein into Tanaka’s drug screening process would permit Type 1 collagen synthesis, especially after part of Tanaka’s artificial collagen a1(I) protein is cleaved during the drug screening process.	
This argument is not found persuasive.  Both Tanaka et al and Kamel et al provide evidence that the expressed, fluorescently tagged collagen protein form a tipple helical structure, and, thus, do not interfere with “natural assembly of Type 1 procollagen.”  Gajko-Galicka (Acta Biochimica Polonica, Vol. 49, No. 2, pages 433-441, April 2002, cited as reference 4 on the IDS filed 7/9/2019) teaches that the COL1A1 and COL1A2 gene encoded proα1(I) and proα2(I) chains of type I procollagen, respectively (e.g., page 435, paragraph bridging columns).  Gajko-Galicka teaches that N-terminal and C-terminal propeptides are cleaved from the proteins to produce mature collagen molecules (e.g., page 435, paragraph bridging columns; Fig. 1A).  Figure 1 of  Tanaka et al shows that mCherry is inserted into the sequence encoding the C-terminal proprotein of the collagenIα1 protein.  Thus, it is expected that the mCherry portion is cleaved.  The resulting collagen triple-helix of Tanaka et al is green, because the GFP sequence is not cleaved away.  
Applicant's arguments have been fully considered but are not deemed persuasive in view of the record as a whole.  Therefore, the claims stand rejected under 35 U.S.C. 103.  The Examiner has put forth a prima facie case of obviousness, and Applicant has not provided evidence of secondary considerations sufficient to overcome the rejection.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916.  The examiner can normally be reached on M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699